EXHIBIT 10.26

 
Portions of this Exhibit 10.26 have been omitted based upon a request for
confidential treatment. This Exhibit 10.26, including the non-public
information, has been filed separately with the Securities and Exchange
Commission “*” designates portions of this document that have been redacted
pursuant to the request for confidential treatment filed with the Securities and
Exchange Commission.
 


GENERAL TERMS AGREEMENT


between




THE BOEING COMPANY


and


TITANIUM METALS CORPORATION










GTA – * dated 01-01-2011



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
TITLE PAGE
TABLE OF CONTENTS
AMENDMENT PAGE
RECITAL PAGE
 
1.0
DEFINITIONS 
7

 
2.0
ORDERING 
8

 
2.1
Issuance of Orders 
8

 
2.2
Acceptance of Orders 
9

 
2.3
Written Authorization to Proceed 
9

 
3.0
TITLE AND RISK OF LOSS 
9

 
4.0
DELIVERY 
10

 
4.1
Schedule 
10

 
4.2
Reserved 
10

 
4.3
Notice of Labor Negotiations 
10

 
5.0
ON-SITE REVIEW AND RESIDENT REPRESENTATIVES 
10

 
5.1
Review 
10

 
5.2
Resident Representatives 
11

 
6.0
CREDIT OFFICE VISIBILITY 
12

 
6.1
Seller Information 
12

 
6.2
Subcontractor/Supplier Information 
12

 
7.0
PACKING AND SHIPPING 
12

 
7.1
General 
12

 
7.1.1
Shipping Documentation 
13

 
7.1.2
Insurance 
13

 
7.1.3
 Shipping Container Labels 
13

 
7.1.4
Carrier Selection 
13

 
7.1.5
Invoices 
13

 
7.1.6
Noncompliance 
13

 
7.1.7
Reserved 
14

 
7.2
Barcode Marking and Shipping 
14

 

8.0
QUALITY ASSURANCE, INSPECTION, REJECTION, & ACCEPTANCE 
14

 
8.1
Controlling Document 
14

 
8.2
Seller's Inspection 
14

 
8.2.1
Seller's Disclosure 
14

 
8.2.2
Seller’s Acceptance 
15

 
8.3
Boeing's Inspection and Rejection 
15

 
 
GTA – *
 
Table of Contents
2

--------------------------------------------------------------------------------


 
8.4
Rights of Boeing’s Customers and Regulators to Perform Inspections,
Surveillance, and Testing 
16

 
8.5
Retention of Records 
16

 
8.6
Inspection 
17

 
8.7
Reserved 
17

 
8.8
Regulatory Approvals 
17

 
9.0
EXAMINATION OF RECORDS 
18

 
10.0
CHANGES 
18

 
10.1
Changes Clause 
18

 
11.0
GENERAL & INTERNATIONAL REQUIREMENTS 
19

 
11.1
Language 
19

 
11.2
Currency 
19

 
11.3
Import/Export 
19

 
12.0
TERMINATION FOR CONVENIENCE 
20

 
12.1
Basis for Termination; Notice 
20

 
12.2
Termination Instructions 
20

 
12.3
Seller's Claim 
22

 
12.4
Failure to Submit a Claim 
22

 
12.5
Partial Termination             
23

 
12.6
Product Price 
23

 
12.7
Exclusions or Deductions 
23

 
12.8
Partial Payment/Payment 
23

 
12.9
Seller's Accounting Practices 
25

 
12.10
Records 
25

 
13.0
CANCELLATION FOR DEFAULT 
25

 
13.1
Events of Default 
25

 
13.2
Remedies 
28

 
14.0
EXCUSABLE DELAY 
28

 
15.0
SUSPENSION OF WORK 
29

 
16.0
TERMINATION OR WRONGFUL CANCELLATION 
29

 
17.0
ASSURANCE OF PERFORMANCE 
30

 
18.0
RESPONSIBILITY FOR PROPERTY 
30

 
19.0
LIMITATION OF SELLER'S RIGHT TO ENCUMBER ASSETS 
31

 
20.0
PROPRIETARY INFORMATION AND ITEMS 
31

 
 
GTA – *
 
Table of Contents
3

--------------------------------------------------------------------------------


21.0
COMPLIANCE 
34

 
21.1
Compliance with Laws 
34

 
21.2
Government Requirements 
35

 
21.3
Ethics and Code of Conduct 
35

 
21.4
Code of Basic Working Conditions and Human Rights 
36

 
22.0
INTEGRITY IN PROCUREMENT 
36

 
23.0
UTILIZATION OF SMALL BUSINESS CONCERNS 
36

 
24.0
BOEING'S RIGHTS IN SELLER'S PATENTS, COPYRIGHTS, TRADE SECRETS, AND TOOLING 
37

 
25.0
TERMINATION OF AIRPLANE PROGRAM 
38

 
25.1
Program Termination 
38

 
25.2
Termination Liability 
38

 
26.0
PUBLICITY 
38

 
27.0
PROPERTY INSURANCE 
39

 
27.1
Insurance 
39

 
27.2
Certificate of Insurance 
39

 
27.3
Notice of Damage or Loss 
39

 
28.0
RESPONSIBILITY FOR PERFORMANCE 
40

 
28.1
Subcontracting 
40

 
28.2
Reliance 
40

 
28.3
Assignment 
41

 
29.0
NON-WAIVER/PARTIAL INVALIDITY 
41

 
30.0
HEADINGS 
41

 
31.0
LICENSING 
41

 
32.0
RESERVED 
42

 
33.0
DISPUTES 
42

 
34.0
RESERVED 
42

 
35.0
TAXES 
42

 
35.1
Inclusion of Taxes in Price 
42

 
35.2
Litigation 
43

 
35.3
Rebates 
43

 
 
GTA – *
 
Table of Contents
4

--------------------------------------------------------------------------------


36.0
INDUSTRIAL PARTICIPATION 
43

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
GTA – *
 
Table of Contents
5

--------------------------------------------------------------------------------





AMENDMENTS


Amend
Number
Description
Date
Approval
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   



 


GTA – *
 
 
Table of Contents
6

--------------------------------------------------------------------------------





GENERAL TERMS AGREEMENT




RELATING TO




PRODUCTS OR SERVICES


 
THIS GENERAL TERMS AGREEMENT (“GTA”) is entered into as of enter date of GTA, by
and between Titanium Metals Corporation, a Delaware corporation, with its
principal office in Dallas, Texas, ("Seller"), and The Boeing Company, a
Delaware corporation with an office in Seattle, Washington
("Boeing").  Hereinafter, the Seller and Boeing may be referred to jointly as
“Parties” hereto.
 
Now, therefore, in consideration of the mutual covenants set forth herein, the
Parties agree as follows:
 
AGREEMENTS
 
1.0                      DEFINITIONS
 
 
The definitions set forth below shall apply to this GTA, any Order, and any
related Special Business Provisions ("SBP") (collectively "the
Agreement").  Words importing the singular shall also include the plural and
vice versa.
 
 
A.
"Customer" means any owner, lessee or operator of an aircraft or commodity, or
designee of such owner, lessee or operator.

 
 
B.
"FAA" means the United States Federal Aviation Administration or any successor
agency thereto.

 
 
C.
"FAR" means the Federal Acquisition Regulations in effect on the date of this
Agreement.

 
 
D.
"Procurement Representative" means the individual designated by Boeing as being
primarily responsible for interacting with Seller regarding this Agreement or
any Order.

 
 
E.
“On-Time Delivery” by Seller shall be defined as Seller having * Product
available to ship on * as established in accordance with Section 2.2 below.

 
 
F.
"Order" means each purchase contract and purchase order issued by Boeing and
either accepted by Seller under the terms of this GTA and SBP or issued within
Boeing’s authority under this GTA and SBP.

 
 
GTA – *
 
Table of Contents
7

--------------------------------------------------------------------------------


 
G.
"Product" means titanium product of the specific grade, form and size enumerated
on Attachment 1 to the SBP furnished or to be furnished to Boeing under any
Order * assemblies for Boeing and Boeing Entities (as defined in the applicable
SBP).

 
 
H.
“Services” means the work to be performed by Seller under an Order for Boeing as
set forth in the statement of work and Specifications established in the
applicable SBP.

 
 
I.
“Service Provider” means TMX Aerospace or any other entity designated by Boeing
as its agent from time to time for the purpose of interacting with Seller in the
administration of Orders.

 
 
J.
“Specifications” means chemical, physical and other specifications (which may
include processing, procedures and inspecting and testing criteria) for
Products.

 
 
K.
"Tooling" means all tooling, used in production or inspection of Products or
Services, either provided to Seller or supplied by Seller whereby Boeing agrees
to pay Seller for the manufacture of the tooling.

 
2.0                      ORDERING
 
 
2.1                      Issuance of Orders
 
 
Boeing or its Service Provider may issue Orders to Seller from time to
time.  Each Order shall contain a description of the Products or Services
ordered, a reference to the applicable specifications, drawings or supplier part
number, the quantities and prices, the delivery schedule, the terms and place of
delivery and any special conditions.  Prices for Products shall be as set forth
on Attachment 1 to the SBP and incorporated herein by this reference.
 
Boeing and Seller shall agree in writing upon the scheduled delivery date for
any Product requested for delivery in less than the lead time expressly
established for such Product in the * (as such term is used in the applicable
SBP) * issued by Seller to Boeing.
 
Each Order shall be governed by and be deemed to include the provisions of this
GTA and the applicable SBP.  Each Order shall reference the SBP number, or shall
be corrected by Boeing or its Service Provider within * of Seller’s
acknowledgement of the original Order.  *  Any other Order terms and conditions,
which conflict with this Agreement, do not apply unless specifically agreed to
in writing by the Parties.
 
 
GTA – *
 
Table of Contents
8

--------------------------------------------------------------------------------


2.2                      Acceptance of Orders
 
 
Each Order is Boeing's offer to Seller and acceptance is strictly limited to its
terms.  Unless specifically agreed to in writing by the Procurement
Representative of Boeing, Boeing objects to, and is not bound by, any terms or
condition that differs from or adds to the Order.  Seller shall respond with its
written acknowledgement within * of receipt of an Order.  Any Order not
acknowledged with * shall be deemed automatically accepted; provided that, the
Order contains terms consistent with this Agreement, is for Products represented
in the the applicable SBP, conforms to established and accepted Specifications,
the delivery date shall *.  Boeing may revoke any Order prior to Boeing’s
receipt of Seller’s written acceptance.
 
 Any rejection by Seller of an Order shall specify the reasons for rejection and
any changes or additions that would make the Order acceptable to Seller;
provided, however, that Seller may not reject any Order for reasons inconsistent
with the provisions of this Agreement or the applicable SBP.
 
2.3                      Written Authorization to Proceed
 
 
Boeing's Procurement Representative may give written or electronic authorization
to Seller to commence performance before Boeing issues an Order.  If Boeing’s
authorization specifies that an Order will be issued, Boeing and Seller shall
proceed as if an Order had been issued; provided that if the Order, once issued,
contains terms that differ from those contained in the written authorization to
proceed, such Order shall be regarded by Seller as a change to the Order under
Section 10.1 of this GTA.  This Agreement, the applicable SBP and the terms
stated in the authorization shall be deemed to be a part of Boeing's offer and
the Parties shall promptly and in good faith agree on any open Order terms.  If
Boeing does not specify in its authorization that an Order shall be issued,
Boeing's obligation is strictly limited to the terms of the authorization.
 
If Seller commences performance before an Order is issued or without receiving
Boeing's prior authorization to proceed, such performance shall be at Seller's
risk and expense.
 
3.0                      TITLE AND RISK OF LOSS
 
 
Except as otherwise agreed in writing by the Parties, title to and risk of any
loss of or damage to the Products shall pass at the *. or Incoterm point as
specified in the applicable Order, except for loss or damage thereto resulting
from Seller's fault or negligence.  Title and risk of loss shall pass at (i) *
for all U.S. domestic shipments (* as defined in the Uniform Commercial Code of
the State of Washington) and (ii) * for all international shipments (* as
defined in INCOTERMS 2000).
 
 
GTA – *
 
Table of Contents
9

--------------------------------------------------------------------------------


4.0                      DELIVERY
 
 
Except as otherwise agreed in writing by the Parties, the terms of delivery
shall be (i) *.
 
4.1                      Schedule
 
 
Seller shall strictly adhere to the shipment, delivery or completion schedules
specified in the Order.  In the event of any anticipated or actual delay,
including but not limited to delays attributed to labor disputes, Seller shall:
(i) promptly notify Boeing in writing of the reasons for the delay and the
actions being taken to overcome or minimize the delay; and (ii) provide Boeing
with a written recovery schedule.  If Boeing requests, Seller shall, at Seller’s
expense (unless the delay is caused by Boeing or the Service Provider in which
case Boeing shall be liable for any additional expense), ship via air or other
expedited routing to avoid the delay or minimize it as much as possible.  Seller
shall not deliver Products or Services prior to the scheduled delivery dates
unless authorized in writing by Boeing.
 
Boeing shall, at no additional cost to Boeing, retain goods furnished in excess
of the specified quantity or in excess of any allowable overage unless, within *
of shipment, Seller requests return of such excess.  In the event of such
request, Seller shall reimburse Boeing for reasonable costs associated with
storage and return of excess.
 
If Products or Services are manufactured with reference to Boeing Proprietary
Information or Materials (as defined in GTA Section 20.0), Seller agrees that
pursuant to the Proprietary Information and Items GTA Section 20.0 of this
Agreement, it will not sell or offer such Products or Services for sale to
anyone other than Boeing without Boeing’s prior written consent.
 
4.2                      Reserved.
 
4.3                      Notice of Labor Negotiations
 
When requested by Boeing, Seller will provide notice to Boeing of any actual or
threatened labor dispute and of the fact of labor contract negotiations that
would be expected to disrupt the timely performance of the Order.  Seller shall
require a similar notice from Seller’s subcontractors or suppliers, except as
may be prohibited by law.
 
5.0                      ON-SITE REVIEW AND RESIDENT REPRESENTATIVES
 
5.1                      Review
 
Seller hereby grants, and shall cause any of its subcontractors or suppliers to
grant, to Boeing the right to visit the facility of Seller or any of its
subcontractors or suppliers during normal operating hours and with reasonable
prior notice to review progress and performance with respect to production,
schedule, cost (consistent with the limitations contained in GTA Section 9.0),
quality and protection of Boeing's proprietary rights under any Order.  Any
Boeing representative shall be allowed access to all areas used for the
performance of the Agreement.  Such access shall be subject to the regulations
of any governmental agency regarding admissibility and movement of personnel on
the premises of Seller or any of its subcontractors or suppliers and the normal
workplace rules and regulations with respect to safety, security and
confidentiality.
 
Boeing shall notify Seller prior to any visit.  Such notice shall contain the
names, citizenship and positions of the visiting personnel and the duration and
purpose of such visit.
 
 
GTA – *
 
Table of Contents
10

--------------------------------------------------------------------------------


5.2                      Resident Representatives
 
Boeing may, in its sole discretion, and for such period, as it deems necessary,
locate resident personnel ("Resident Team") at Seller's facility. The Resident
Team shall function under the direction of a resident Boeing manager, if
appropriate, or a manager located at Boeing who will supervise Resident Team
activities.  The Resident Team shall be subject to the regulations of any
governmental agency regarding admissibility and movement of personnel on the
premises of Seller or any of its subcontractors or suppliers and the normal
workplace rules and regulations with respect to safety, security and
confidentiality.
 
The Resident Team shall be allowed access to or to review, as the case may be,
all work areas, program status reports and management reviews used for or
relating to Seller's performance of the Agreement, but may not have access to
any of Seller’s Product cost or similar information except for the process as
set forth in GTA Section 9.0.
 
Seller shall supply the Resident Team with office space, desks, facsimile
machines, telephones, high-speed access to internet services (if available from
local providers), stationery supplies, filing cabinets, communication
facilities, secretarial  services and any other items reasonably requested by
Boeing.  A reasonable portion of the Resident Team's working area shall be
dedicated to space for private telephone calls, meetings and similar Boeing
activities.  All costs and expenses for such facilities and services, if
required, shall be paid by Seller.
 
Notwithstanding such assistance, access and review, Seller remains solely
responsible for performing in accordance with each Order.
 
 
GTA – *
 
Table of Contents
11

--------------------------------------------------------------------------------


6.0                      CREDIT OFFICE VISIBILITY
 
6.1                      Seller Information
 
Seller shall send financial data from information made available to the general
public via 10-K and 10-Q reporting requirements to the Boeing Corporate Credit
Office.  In the event the Seller is no longer required to disclose financial
information to the general public via 10-K and 10-Q reporting requirements,
Seller shall provide *, or as requested to the Boeing Corporate Credit Office
for *.  Said data shall include but not be limited to *.  Copies of such data
are to be made available within * of any written request by Boeing’s Corporate
Credit Office.  Boeing shall treat all such information as confidential.
 
6.2                      Subcontractor/Supplier Information
 
Seller shall maintain a process to evaluate and assess on an on-going basis the
financial health of its subcontractor(s) and supplier(s) supporting this
Agreement. Boeing Corporate Credit reserves to right to review and evaluate
Seller’s process.  Seller will include provisions as part of its subcontracts
that allow information to be shared with Boeing Corporate Credit and allow
Boeing Corporate Credit to evaluate and assess the financial health of such
subcontractors and suppliers directly.  In addition, Seller shall ensure that
Boeing may disclose to Seller any financial information received by Boeing
Corporate Credit as part of this GTA Section 6.2. No action by Boeing Corporate
Credit shall relieve Seller from its responsibilities under this Section 6.0 or
any other obligation under this Agreement.
 
7.0                      PACKING AND SHIPPING
 
7.1                      General
 
Seller shall pack the Products in accordance with Boeing Document D37522-6
“Supplier Packaging” as amended from time to time. Said document is incorporated
herein and made a part hereof by this reference.  Seller shall comply with
carrier tariffs.  Unless the Order specifies otherwise, *.  Unless otherwise
specified in the Order, *.  For Products shipped domestically, Seller shall
*.  In such event, Seller shall *.  Boeing may charge Seller for damage to or
deterioration of any Products resulting from (i) packing that does not meet
Boeing’s Specifications or packing requirements or (ii) packaging that does not
meet Boeing’s Specifications or packaging requirements.  Seller shall comply
with any special instructions stated in the applicable Order; provided that, if
such special instructions deviate from Boeing’s Specifications, such instruction
will be governed by the terms of GTA Section 10.0.   *.
 
 
GTA – *
 
Table of Contents
12

--------------------------------------------------------------------------------


7.1.1                      Shipping Documentation
 
Shipments by Seller or its subcontractors or suppliers must include packing
sheets.  Each packing sheet must include at a minimum the following: a) Seller's
name, address, phone number; and supplier code number b) Order and item number;
c) ship date for the Products; d) total quantity shipped and quantity in each
container, if applicable; e) legible packing slip number; f) nomenclature; g)
unit of measure; h) “ship to” information if other than Boeing; i) warranty data
and certification, as applicable; j) rejection tag, if applicable; k) Seller's
certification that Products or Services comply with Order requirements; and, l)
identification of optional material used, if applicable.  A shipment containing
hazardous and non-hazardous materials must have separate packing sheets for the
hazardous and non-hazardous materials.  Items shipped on the same day will be
consolidated on one bill of lading or airbill, unless Boeing’s Procurement
Representative authorizes otherwise.  The shipping documents will describe the
material according to the applicable classification or tariff rating.  The total
number of shipping containers will be referenced on all shipping
documents.  Originals of all government bills of lading will be surrendered to
the origin carrier at the time of shipment.
 
7.1.2                      Insurance
 
Seller will not insure any shipment designated origin, place of shipment, or
applicable Incoterm where Boeing is responsible for transportation unless
authorized by Boeing.
 
7.1.3                      Shipping Container Labels
 
Seller will label each shipping container with the Order number and the number
that each container represents of the total number being shipped (e.g., Box 1 of
2, Box 2 of 2).
 
7.1.4                      Carrier Selection
 
Boeing will select the carrier and mode of transportation for all shipments
where freight costs will be charged to Boeing.
 
7.1.5                      Invoices
 
Seller will include copies of documentation supporting prepaid freight charges
(e.g., carrier invoices or shipping log/manifest), if any, with its invoices.
 
7.1.6                      Noncompliance
 
If Seller is unable to comply with the shipping instructions in an Order, Seller
will contact Boeing’s Supply Chain Logistics organization or Boeing’s
Procurement Representative.
 
 
GTA – *
 
Table of Contents
13

--------------------------------------------------------------------------------


7.1.7                   Reserved
 
 
7.2                      Barcode Marking and Shipping
 
 
For Orders from Boeing locations that have approved Seller to utilize barcode
labeling for shipping and packaging, Seller shall mark and package such
shipments in accordance with the applicable barcode requirements for that
location.  Where approved and pursuant to applicable Specifications, Seller will
utilize barcoding technology for part marking Products.
 
8.0                      QUALITY ASSURANCE, INSPECTION, REJECTION, & ACCEPTANCE
 
 
8.1                      Controlling Document
 
 
The controlling quality assurance document for Orders shall be as set forth in
the SBP.
 
8.2                      Seller's Inspection
 
 
Seller shall inspect or otherwise verify that all Products or Services,
including those components procured from or furnished by subcontractors or
suppliers or Boeing, comply with the requirements of the Order prior to shipment
to Boeing or Customer.  Seller shall be responsible for all tests and
inspections of the Product during receiving, manufacture and Seller's final
inspection. Seller agrees to furnish copies of test and/or control data upon
request from Boeing’s Procurement Representative.
 
8.2.1                  Seller's Disclosure
 
 
Seller shall provide written notification to Boeing within * when a
nonconformance is determined to exist, or is suspected to exist, on Product
already delivered to Boeing under any Order and the following is known:
 
 
A.
Affected process or Product number and name;

 
 
B.
Description of the problem (i.e., what it is and what it should be);

 
 
C.
Quantity and dates delivered; and

 
 
D.
Suspect/affected serial number(s) or date codes, when applicable.

 
The Seller shall notify the Seller’s “ship-to” customer, Boeing’s Service
Provider, the Boeing Procurement Representative and the Boeing Procurement
Quality Assurance Field Representative for the Boeing location where the Product
was delivered.
 
If the nonconforming condition has been previously identified by Boeing, using a
Nonconformance Record or other equivalent means and requesting a corrective
action response, the Seller shall notify the Boeing investigator identified on
the corrective action request that additional Product is affected.
 
 
GTA – *
 
Table of Contents
14

--------------------------------------------------------------------------------


8.2.2                      Seller’s Acceptance
 
Seller shall provide with all shipments the following evidence of acceptance by
its quality assurance department:  (a) certified physical and metallurgical or
mechanical test reports where required by controlling Specifications, or (b) a
signed, dated statement on the packing sheet certifying that its quality
assurance department has inspected the Products or Services and they adhere to
all applicable drawings and/or Specifications.
 
8.3                      Boeing's Inspection and Rejection
 
Boeing will accept the Products or Services or give Seller notice of rejection
or revocation of acceptance (“rejection” herein), notwithstanding any payment,
prior test or inspection, or passage of title.  No inspection, test delay or
failure to inspect or test or failure to discover any defect or other
nonconformance shall relieve Seller of any obligations under any Order or impair
any right or remedy of Boeing.
 
If Seller delivers non-conforming Products or Services, Boeing may at its option
and at Seller’s expense (i*; (ii) *; (iii) *; or, (iv) *.  These remedies *.
 
Seller shall not redeliver corrected or rejected goods without disclosing to
Boeing’s Service Provider, the Boeing Procurement Representative and the Boeing
Procurement Quality Assurance Field Representative (and, upon request by
Boeing’s Quality Assurance Field Representative, the “ship-to” customer) the
former rejection or requirement for correction.  Seller shall disclose any
corrective action taken.  Repair, replacement and other correction and
redelivery shall be completed within the original delivery schedule or such
later time as Procurement Representatives of Boeing may reasonably direct.
 
*incurred as a result of or in connection with nonconformance and repair,
replacement or other correction may be recovered from Seller by * or * to be
applied against amounts that may be owed to Seller under this Agreement or
otherwise.
 
Acceptance of any Product by Boeing following * pursuant to this Section 8.3
shall not alter or affect the obligations of Seller or the rights of Boeing
under the Agreement.
 
 
GTA – *
 
Table of Contents
15

--------------------------------------------------------------------------------


 
8.4
Rights of Boeing’s Customers and Regulators to Perform Inspections,
Surveillance, and Testing

 
Boeing's rights to perform inspections, surveillance and tests and to review
procedures, practices, processes and related documents related to quality
assurance, quality control, flight safety, and configuration control shall
extend to the Customers of Boeing that are departments, agencies or
instrumentalities of the United States Government and to the FAA and any
successor agency or instrumentality of the United States Government.  Boeing may
also, at Boeing's option, by prior written notice from Boeing’s Procurement
Representative, extend such rights to other Customers of Boeing and to agencies
or instrumentalities of other governments equivalent in purpose to the
FAA.  Seller shall cooperate with any such United States Government or Boeing
directed inspection, surveillance, test or review without additional charge to
Boeing. Nothing in this Agreement shall be interpreted to limit United States
Government access to Seller's facilities pursuant to law or regulation.
 
Where Seller is located in or subcontracts with a supplier or subcontractor
located in a country which does not have a bilateral airworthiness agreement
with the United States, Seller will obtain and maintain on file and require its
affected supplier(s) or subcontractor(s) to obtain and maintain on file, subject
to review by Boeing, or copies provided to Boeing upon request, a letter from
the applicable government where the Product or subcontracted element is to be
manufactured stating that Boeing and the FAA will be granted access to perform
inspections, surveillance and tests and to review procedures, practices,
processes and related documents related to quality assurance, quality control,
flight safety, and configuration control.
 
8.5                      Retention of Records
 
 
For Orders supporting BCA, Seller shall maintain, on file at Seller’s facility,
Quality records traceable to the conformance of product/part numbers delivered
to Boeing. Seller shall make such records available to regulatory authorities
and Boeing’s authorized representatives. Seller shall retain such records for a
period of not less than * from the date of shipment under each applicable Order
for all product/part numbers unless otherwise specified on the Order. Seller
shall maintain all records related to the current first article inspection (FAI)
for * past final delivery of the last Product covered by the FAI.
 
At the expiration of such period set forth above and prior to any disposal of
records, Seller will notify Boeing of records to be disposed of and Boeing
reserves the right to request delivery of such records. In the event Boeing
chooses to exercise this right, Seller shall promptly deliver such records to
Boeing * on media agreed to by both parties.
 
 
GTA – *
 
Table of Contents
16

--------------------------------------------------------------------------------


8.6                      Inspection
 
*, Products or Services or portions thereof, may be subject to inspection,
surveillance and test at reasonable times and places, including Seller’s
subcontractors’ or suppliers’ locations.  Boeing will perform inspections,
surveillance and tests so as not to unduly interfere with Seller’s performance
under an Order or the Agreement.  Seller shall maintain an inspection system
acceptable to Boeing for the Products or Services purchased under any
Order.  Access to Seller’s facilities shall be subject to the regulations of any
governmental agency regarding admissibility and movement of personnel on the
premises of Seller or any of its subcontractors or suppliers and the normal
workplace rules and regulations with respect to safety, security and
confidentiality.
 
If Boeing performs an inspection or test on the premises of Seller or its
subcontractors or suppliers, Seller shall furnish and require its subcontractors
or suppliers to furnish, *, reasonable facilities and assistance for the safe
and convenient performance of these duties.
 
Seller's documentation accompanying the shipment containing inspected Products
or Services, or portions thereof must reflect evidence of this inspection.
 
8.7                      Reserved
 
 
8.8                      Regulatory Approvals
 
For aircraft regulated by the FAA or non-U.S. equivalent agency, regulatory
approval may be required for Seller to make direct sales (does not include
“direct ship” sale through Boeing) of modification or replacement parts to
owners/operators of type-certificated aircraft.  Regulatory approval, such as
Parts Manufacturer Approval (PMA), is granted by the FAA or appropriate non-U.S.
equivalent regulatory agency. Seller agrees not to engage in any such direct
sales of Products or Services under this Agreement without regulatory
approval.  Any breach of this provision will be deemed a material breach of this
Agreement.  For Seller proprietary parts, Seller agrees to notify Boeing of
application for PMA or other applicable regulatory approval and subsequent
approval or denial of same.  Upon receipt of proof of PMA or other applicable
regulatory approval, Boeing may list Seller in the illustrated parts catalog as
seller of that part.
 
 
GTA – *
 
Table of Contents
17

--------------------------------------------------------------------------------


9.0                      EXAMINATION OF RECORDS
 
Seller shall maintain complete and accurate records showing the sales volume of
all Products or Services.  Such records shall support all services performed,
allowances claimed and costs incurred by Seller in the performance of each
Order, including but not limited to those factors which comprise or affect
direct labor hours, direct labor rates, material costs, burden rates and
subcontracts.  Such records and other data (except for cost or similar
information) shall be capable of verification through audit and analysis by
Boeing and be available to Boeing at Seller's facility for Boeing's examination,
reproduction, and audit at all reasonable times from the date of the applicable
Order until * after final payment under such Order.  If Seller reasonably
determines * directly to Boeing, Seller shall *.  Seller shall provide
assistance to interpret such data if requested by Boeing.  Other than the
limitation related to * set forth hereinabove, such examination shall provide
Boeing with complete information regarding * for use in price negotiations with
Seller relating to existing or future orders for Products or Services, including
but not limited to negotiation of equitable adjustments for changes and
termination/obsolescence claims pursuant to GTA Section 10.0 and GTA Section
12.0.  Boeing shall treat all information disclosed under this GTA Section as
confidential, except as otherwise required by U.S. Government contracting
regulation(s).
 
10.0                      CHANGES
 
10.1                      Changes Clause
 
Boeing’s Procurement Representative may, without notice to sureties, in writing
direct changes within the general scope of this Agreement or an Order in any of
the following: (i) technical requirements and descriptions, Specifications,
statement of work, drawings or designs; (ii) shipment or packing methods; (iii)
place of delivery, inspection or acceptance; (iv) reasonable adjustments in
quantities or delivery schedules or both; (v) amount of Boeing-furnished
property; and, if this Agreement includes services, (vi) description of services
to be performed; (vii) time of performance (i.e., hours of the day, days of the
week, etc.); and (viii) place of performance.  Seller shall comply immediately
with such direction.
 
*.  Unless otherwise agreed in writing, Seller must assert any claim for
adjustment to Boeing’s Procurement Representative in writing within * and
deliver a fully supported proposal to Boeing’s Procurement Representative within
* after Seller’s receipt of such direction.  Boeing shall modify the Order in
writing accordingly.  Boeing may, at its sole discretion, consider any claim
regardless of when asserted.  If Seller’s claim includes the cost of property
made obsolete or excess by the change, Boeing may direct the disposition of the
property.  Subject to the limitations set forth in GTA Section 9.0, Boeing may
examine Seller’s pertinent books and records supporting Seller’s claim.  Subject
to resolution through the provisions of GTA Section 33, *.
 
If Seller considers that Boeing’s conduct constitutes a change, Seller shall
notify Boeing’s Procurement Representative immediately in writing as to the
nature of such conduct and its effect upon Seller’s performance.  Pending
direction from Boeing’s Procurement Representative, Seller shall take no action
to implement any such change.
 
 
GTA – *
 
Table of Contents
18

--------------------------------------------------------------------------------


 
11.0                      GENERAL & INTERNATIONAL REQUIREMENTS
 
11.1                      Language
 
The Parties hereto have agreed that this Agreement be written in American
English only.  Where Seller resides in Quebec, Canada, les parties aux presentes
tes ont convenu de rediger ce contrat en Anglais seulement.  All contractual
documents and all correspondence, invoices, notices and other documents shall be
submitted in American English.  Any necessary conversations shall be held in
English.  Boeing shall determine whether measurements will be in the English or
Metric system or a combination of the two systems.  When furnishing documents to
Boeing, Seller shall not convert measurements, which Boeing has stated in an
English measurement system into the Metric system.
 
11.2                      Currency
 
Unless specified elsewhere herein, all prices shall be stated in and all
payments shall be made in the currency of the United States of America (U.S.
Dollars).  No adjustments to any prices shall be made for changes to or
fluctuations in currency exchange rates.
 
11.3                      Import/Export
 
 
A.
In performing the obligations of this Agreement, both Parties will comply with
all applicable export, import and sanctions laws, regulations, orders, and
authorizations, as they may be amended from time to time, applicable to the
export (including re-export) or import of goods, software, technology, or
technical data (“Items”) or services, including without limitation the Export
Administration Regulations (“EAR”), International Traffic in Arms Regulations
(“ITAR”), and regulations and orders administered by the Treasury Department’s
Office of Foreign Assets Control (collectively, “Export/Import Laws”).

 
 
B.
The Party conducting the export or import shall obtain all export or import
authorizations which are required under the Export/Import Laws for said party to
execute their obligations under this Agreement.  Each Party shall reasonably
cooperate and exercise reasonable efforts at its own expense to support the
other Party in obtaining any necessary licenses or authorizations required to
perform its obligations under this Agreement. Reasonable cooperation shall
include providing reasonably necessary documentation, including import, end-user
and retransfer certificates.

 
 
C.
The Party providing Items or services under this Agreement shall, upon request,
notify the other Party of the Items or services’ export classification (e.g. the
Export Control Classification Numbers or U.S, Munitions List (USML) category and
subcategory) as well as the export classification of any components or parts
thereof if they are different from the export classification of the Item at
issue.   The Parties acknowledge that this representation means that an official
capable of binding the Party providing such Items or services knows or has
otherwise determined the proper export classification.  Each Party agrees to
reasonably cooperate with the other in providing, upon request of the other
Party, documentation or other information that supports or confirms this
representation.

 
 
GTA – *
 
Table of Contents
19

--------------------------------------------------------------------------------


12.0                      TERMINATION FOR CONVENIENCE
 
12.1                      Basis for Termination; Notice
 
Boeing may, from time to time terminate all or part of any Order issued
hereunder, by written notice to Seller.  Any such written notice of termination
shall specify the effective date and the extent of any such termination.
 
12.2                      Termination Instructions
 
On receipt of a written notice of termination of all or part of any Order under
this Agreement, unless otherwise directed by Boeing, Seller shall:
 
 
A.
Immediately stop work as specified in the notice;

 
 
B.
Incur no further contractual obligations for materials, services or facilities,
except as necessary to complete any continued portion of this Agreement or any
Order issued hereunder.

 
 
C.
Immediately terminate its subcontracts and purchase orders relating to work
terminated;

 
 
D.
Assign to Boeing, if directed by Boeing, all right, title, and interest of
Seller under its subcontracts terminated, in which case Boeing shall have the
right to settle or to pay any termination settlement proposal arising out of
those terminations.

 
 
E.
Settle any termination claims made by its subcontractors or suppliers; provided,
that Boeing shall have approved the amount of such termination claims in writing
prior to such settlement;

 
 
F.
Preserve and protect all terminated inventory and Products in which Boeing has
or may acquire an interest;

 
 
G.
At Boeing's request, transfer title (to the extent not previously transferred)
and deliver to Boeing or Boeing's designee all supplies and materials,
work-in-process, Tooling and manufacturing drawings and data produced or
acquired by Seller for the performance of this Agreement and any Order, all in
accordance with the terms of such request;

 
 
GTA – *
 
Table of Contents
20

--------------------------------------------------------------------------------


 
H.
Be compensated for such items to the extent provided in GTA Section 12.3 below;

 
 
I.
Take all reasonable steps required to return, or at Boeing's option and with
prior written approval to destroy, all Boeing Proprietary Information and Items,
as set forth in GTA Section 20.0, in the possession, custody or control of
Seller or any of its subcontractors or suppliers;

 
 
J.
Take such other action as, in Boeing's reasonable opinion, may be necessary, and
as Boeing shall direct in writing, to facilitate termination of the Order; and

 
 
K.
Complete performance of the work not terminated in which Boeing has or may
acquire an interest.

 
 
GTA – *
 
Table of Contents
21

--------------------------------------------------------------------------------


12.3                      Seller's Claim
 
If Boeing terminates an Order in whole or in part under this Agreement, Seller
shall have the right to submit a written termination claim to Boeing in
accordance with the terms of this GTA Section 12.3.  Such termination claim
shall be asserted to Boeing within * and all documentation supporting said claim
must be asserted not later than * after Seller's receipt of the termination
notice and shall be in the form prescribed by Boeing.  Such claim must contain
sufficient detail describing the amount claimed, including detailed inventory
schedules, a detailed breakdown of all costs claimed separated into categories
(e.g., materials, purchased parts, finished components, labor, burden, general
and administrative), and documentation supporting the claim reasonably requested
by Boeing, including without limitation, invoices, proof of payment, etc., and
an explanation underlying the basis for allocation of any other costs.  In no
event shall claims for non-recurring engineering be considered or paid by Boeing
to Seller.  With regard to the amount compensatable to Seller under a
termination of all or part of an Order under this Agreement, Seller shall be
entitled to compensation in accordance with and to the extent allowed under the
terms of *.
 
Notwithstanding the other claim amounts that Seller may be entitled to include
in a termination claim hereunder, Boeing and Seller agree that termination
charges for work in process or completed Product shall be payable *with respect
to each Product covered by the termination notice as of the committed ship date,
in relation to the stage of manufacturing the affected Product is at upon the
date of the termination notice.


*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*

 
Seller shall indemnify Boeing and hold Boeing harmless from and against (i) any
and all claims, suits and proceedings against Boeing by any subcontractor or
supplier of Seller in respect of any such termination and (ii) any and all
costs, expenses, losses and damages incurred by Boeing in connection with any
such claim, suit or proceeding.
 
12.4                      Failure to Submit a Claim
 
Notwithstanding any other provision of this GTA Section 12.0, if Seller fails to
submit a termination claim within the time period set forth above, Seller shall
be barred from submitting a claim and Boeing shall have no obligation for
payment to Seller under this GTA Section 12.0 except for those Products or
Services previously delivered and accepted by Boeing.
 
 
GTA – *
 
Table of Contents
22

--------------------------------------------------------------------------------


12.5                      Partial Termination
 
Any partial termination of an Order shall not alter or affect the terms and
conditions of the Order or any Order with respect to Products or Services not
terminated.
 
12.6                      Product Price
 
Termination of all or part of an Order under this GTA Section 12.0 shall not
result in any change to Prices (as defined in the applicable SBP) for Products
or Services not terminated.
 
12.7                      Exclusions or Deductions
 
The following items shall be excluded or deducted from any claim submitted by
Seller:
 
*
 
12.8                      Partial Payment/Payment
 
Payment, if any, to be paid under this GTA Section 12.0 shall be made * after
settlement between the Parties or as otherwise agreed to between the
Parties.  Boeing may make partial payments and payments against costs incurred
by Seller for the terminated portion of the Order.  If the total payments exceed
the final amount determined to be due, Seller shall repay the excess to Boeing
upon demand.


After receipt of supporting documentation of the claim by Boeing from Seller,
Boeing shall have a * “Exploration Period” to request additional documentation
from Seller.


The Parties shall reach agreement for determining undisputed payment amounts
within * following the expiration of the Exploration Period.  Boeing may
continue to request of Seller additional information to support Seller’s claim
with respect to the amounts claimed by Seller to be due.  The Parties shall
cooperate in good faith to make and respond to all information requests in
timely fashion to ensure the matter can be resolved in the allotted time
frame.  The last day of the * period shall be referred to as the “*”.


A.
Undisputed Amounts:



“Undisputed Amounts”, if any, owing to Seller under this GTA Section 12.0 shall
be due and payable no later than * after the earlier to occur of (i) the * or
(ii) the date the Parties have agreed on Undisputed Amounts.


B.
Disputed Amounts:

 
 


GTA – *
 
Table of Contents
23

--------------------------------------------------------------------------------


If after the * (or any earlier date on which Boeing pays the Undisputed
Amounts), there remain disputed claim amounts, the Parties shall continue to
negotiate the settlement of these claims in good faith, for a period not to
exceed *.  Within * after the date(s) the Parties have agreed (the “Agreement
Date”), in whole or in part, on the amounts that are owed by Boeing in respect
of the disputed claim amounts (“Resolved Amount”) or were overpaid by Boeing in
respect of the original claim amount, (“Overpayment Amount”), then either:  (a)
Boeing shall pay Seller (i) the Resolved Amount, if any, and (ii) an
uncompounded interest charge on the Resolved Amount computed over the period
from the * until the Agreement Date using the *; or (b) Seller shall reimburse
Boeing (i) the Overpayment Amount, if any, and (ii) an uncompounded interest
charge on the Overpayment Amount computed over the period from the * until the
Agreement Date using the *.


If after * there remains a disputed claim amount, both Seller and Boeing agree
to elevate resolution of the dispute to management in their respective senior
Finance organizations.


C.
Late Payments:



Amounts determined to be due, either as a Resolved Amount or Overpayment Amount,
by the procedures outlined above by one Party to the other Party under this
Article 12.8 that are not paid when due will also be subject to a late charge on
the amount due computed over the period *.


D.      Interest Calculation:


Any interest charge that may be due under GTA Sections 12.8 B. above shall be
calculated using the following formula:


Interest Charge = *


Where:
*
Any interest charge that may be due under GTA Sections 12.8 C. above shall be
calculated using the following formula:


Interest Charge = *


Where:
 
*

 
 
GTA – *
 
Table of Contents
24

--------------------------------------------------------------------------------


12.9                      Seller's Accounting Practices
 
Boeing and Seller agree that Seller's "normal accounting practices" used in
developing the price of the Product(s) shall also be used in determining the
allocable costs at termination of all or part of an Order.  For purposes of this
GTA Section 12.9, Seller's "normal accounting practices" refers to Seller's
method of charging costs as either a direct charge, overhead expense, general
administrative expense, etc.
 
12.10                      Records
 
Unless otherwise provided in this Agreement or by law, Seller shall maintain all
financial records and documents relating to the terminated portion of the Order
for * after final settlement of Seller's termination claim.
 
13.0                      CANCELLATION FOR DEFAULT
 
13.1                      Events of Default
 
The occurrence of any one or more of the following events shall constitute an
"Event of Default".
 
 
A.
Any failure by Seller to deliver, when and as required by this Agreement or any
Order, any Product or any failure to achieve a milestone in any agreed milestone
recovery plan entered into by the Parties pursuant to GTA Section 13.2(A)(2),
except as either such failure is excusable provided in GTA Section 14.0; or

 
 
B.
Any failure by Seller to provide an acceptable Assurance of Performance after
the Parties have followed the procedures in GTA Section 17.0, or otherwise in
accordance with applicable law; or,

 
 
C.
Any failure by Seller to perform or comply with any obligation set forth in GTA
Section 20.0; or,

 
 
D.
Seller is or has participated in the sale, purchase or manufacture of airplane
parts without the required approval of the FAA or appropriate non-U.S.
equivalent regulatory agency; or

 
 
E.
Boeing revokes Seller’s Quality Assurance System approval, if applicable; or,

 
 
F.
Any failure by Seller to perform or comply with any obligation (other than as
described in the foregoing GTA Sections (13.1.A, 13.1.B, 13.1.C, 13.1.D and
13.1.E) set forth in this Agreement and such failure shall continue unremedied
for a period of * or more following receipt by Seller of notice from Boeing
specifying such failure; or

 
 
GTA – *
 
Table of Contents
25

--------------------------------------------------------------------------------


 
G.
(1) the suspension, dissolution or winding-up of Seller's business, (2) Seller's
insolvency, or its inability to pay debts, or its nonpayment of debts, as they
become due, (3) the institution of reorganization, liquidation or other such
proceedings by or against Seller or the appointment of a custodian, trustee,
receiver or similar person for Seller's properties or business, (4) an
assignment by Seller for the benefit of its creditors, or (5) any action of
Seller for the purpose of effecting or facilitating any of the foregoing.

 
13.2                      Remedies
 
If any Event of Default shall occur:
 
 
A.
Cancellation

 
Boeing may, by giving written notice to Seller, immediately cancel all or
portion of any Order, any SBP or the Agreement, in whole or in part subject to
the limitation described below, and Boeing shall not be required after such
notice to accept the tender by Seller of any Products or Services subject to the
cancellation.


1.           Boeing’s right to cancel this Agreement or the SBP due to any Event
of Default under 13.1 A shall be limited as follows:  Boeing may either (i)
exercise its rights under Section 13.2(B) below * hereunder for the applicable
Products; or (ii) exercise its rights under Section 13.2(C).  In either case,
and notwithstanding Section 13.2(G) below, Boeing’s election under this GTA
Section 13.2(A)(1) shall be the sole and exclusive remedy for such Event of
Default unless the conditions in GTA Section 13.2(A)(2) below related to On-Time
Delivery or Quality Performance have been met.


2.           If Seller for any consecutive *, either (i) has an On-Time Delivery
rate less than * or (ii) has a Seller’s Quality Performance rating less than *,
then, Boeing may pursue any and all of the remedies set forth in GTA Section
13.2, unless the Parties have agreed to a milestone recovery plan, in which case
so long as Seller complies with the obligations in such recovery plan, Boeing’s
remedies shall remain limited to those set forth in this GTA Section 13.1(A)(1).


 
B. Cover
 
Boeing may manufacture, produce or provide, or may engage any other entity to
manufacture, produce or provide, any Products or Services in substitution for
the Products or Services to be delivered or provided by Seller.  In addition to
any other remedies or damages available to Boeing hereunder or at law or in
equity, *.
 
C. Re-schedule
 
Re-schedule Seller’s performance of any or all of the Services or Additional
Services or the delivery date for the Product(s).  For any shipment of a Product
that is not On-Time and is delivered *.
 
 
GTA – *
 
Table of Contents
26

--------------------------------------------------------------------------------


D. Rework or Repair
 
Where allowed by the applicable regulatory authority, Boeing or its designee may
rework or repair any Product in accordance with GTA Section 8.3, or as may
otherwise be allowed under the Agreement;
 
E. Setoff
 
Boeing shall, at its option, have the right to *.
 
F.      Tooling and other Materials
 
As partial compensation for the additional costs which Boeing will incur as a
result of the transfer of production capabilities from Seller to Boeing or
Boeing's designee, Seller shall upon the request of Boeing, transfer and deliver
to Boeing or Boeing's designee title to any or all (1) Tooling, (2)
Boeing-furnished material, (3) raw materials, parts, work-in-process, incomplete
or completed assemblies, and all other Products or parts thereof in the
possession or under the effective control of Seller or any of its subcontractors
or suppliers (4) Proprietary Information of Boeing and Materials of Boeing
including without limitation planning data, drawings and other Proprietary
Information and Materials (as defined in GTA Section 20.0) relating to the
design, production, maintenance, repair and use of Tooling, in the possession or
under the effective control of Seller or any of its subcontractors or suppliers,
in each case free and clear of all liens, claims or other rights of any person.

 
Seller shall be entitled to receive from Boeing reasonable compensation for any
item accepted by Boeing which has been transferred to Boeing pursuant to this
GTA Section 13.2.E (except for any item the price of which has been paid to
Seller prior to such transfer); provided, however, that such compensation shall
not be paid directly to Seller, but shall be setoff against any damages payable
by Seller to Boeing as a result of any Event of Default.
G.           Remedies Generally
No failure on the part of Boeing in exercising any right or remedy hereunder, or
as provided by law or in equity, shall impair, prejudice or constitute a waiver
of any such right or remedy, or shall be construed as a waiver of any Event of
Default or as acquiescence therein.  No single or partial exercise of any such
right or remedy shall preclude any other or further exercise thereof or the
exercise of any other right or remedy.  No acceptance of partial payment or
performance of any of Seller's obligations hereunder shall constitute a waiver
of any Event of Default or a waiver or release of payment or performance in full
by Seller of any such obligation.  All rights and remedies of Boeing hereunder
and at law and in equity shall be cumulative and not mutually exclusive and the
exercise of one shall not be deemed a waiver of the right to exercise any
other.  Nothing contained in this Agreement shall be construed to limit any
right or remedy of Boeing now or hereafter existing at law or in equity.
 
 
GTA – *
 
Table of Contents
27

--------------------------------------------------------------------------------


14.0                      EXCUSABLE DELAY
 
If delivery of any Product is delayed by unforeseeable circumstances beyond the
control and without the fault or negligence of Seller or of its suppliers or
subcontractors (any such delay being hereinafter referred to as "Excusable
Delay"), the delivery of such Product shall be extended for a period to be
reasonably agreed by the parties but no longer than the period of such Excusable
Delay.  Excusable Delays may include, but are not limited to, acts of God, war,
terrorist acts, riots, acts of government, fires, floods, epidemics, quarantine
restrictions, freight embargoes, strikes, labor disputes or unusually severe
weather, but shall exclude Seller's noncompliance with any legal requirement as
required by GTA Section 21.0 “Compliance with Laws”.  However, the above
notwithstanding, Boeing expects Seller to take all action, including, without
limitation, pay overtime, expand shifts, utilize outside converters, use other
of Seller’s production plants in order to mitigate the impact of any Excusable
Delay, both during and after such Excusable Delay in order to continue
production and recover lost time and support a schedule reasonably agreed by the
parties.  Therefore, it is understood and agreed that (1) delays of less than *
duration shall not be considered to be Excusable Delays unless such delays shall
occur within * preceding the scheduled delivery date of any Product and (2)
*.  If delivery of any Product is delayed by any Excusable Delay for more than
*, Boeing may, without any additional extension, by written notice to Seller,
cancel all or part of any Order with respect to the delayed Products or
Services, and exercise any of its remedies in accordance with GTA Section 13.2,
*.
 
 
GTA – *
 
Table of Contents
28

--------------------------------------------------------------------------------


15.0                      SUSPENSION OF WORK
 
Boeing may at any time, by written order to Seller, require Seller to stop all
or any part of the work called for by any Order for up to * days hereafter
referred to as a "Stop Work Order" issued pursuant to this GTA Section 15.0.  If
the circumstances that cause Boeing to provide Seller with a Stop Work Order
would constitute an Excusable Delay under Section 14.0 hereof, the period of the
Stop Work Order in that circumstance be increased from * to up to *.  On receipt
of a Stop Work Order, Seller shall promptly comply with its terms and take all
reasonable steps to minimize the occurrence of costs arising from the work
covered by the Stop Work Order during the period of work stoppage.  Within the
period covered by the Stop Work Order (including any extension thereof) Boeing
shall either (i) cancel the Stop Work Order or (ii) terminate or cancel the work
covered by the Stop Work Order in accordance with the provisions of this
Agreement, including without limitation, GTA Section 12.0 or 13.0.  .  Unless
Boeing has canceled the Stop Work Order within the permitted  thirty (30)  or *
as the case may be following its issuance, Seller will be entitled to treat the
portion of the given Order subject to the Stop Work Order as having been
terminated in accordance with the provisions of Section 12 above.  Provided,
however, that Boeing may elect to extend a Stop Work Order beyond the permitted
* or up to *, as applicable, * for an additional period of * provided that
Boeing pays Seller a monthly inventory carrying charge of * during the Stop Work
Order Period. In the event the Stop Work Order is canceled by Boeing or the
period of the Stop Work Order (including any extension thereof) expires, Seller
shall promptly resume work in accordance with the terms of the Agreement. The
applicable scheduled delivery date under such Order shall be deemed to have been
extended by the number of days elapsing from the date of Seller’s receipt of the
Stop Work Order until the date of its receipt of notice of cancellation of the
Stop Work Order, plus * days to allow for the material to be worked back into
the existing production schedule in an orderly fashion.
 
 
16.0
TERMINATION OR WRONGFUL CANCELLATION

 
 
Boeing shall not be liable for any loss or damage resulting from any termination
of all or a portion of an Order under this Agreement, except as expressly
provided in GTA Section 12.3 or any cancellation under GTA Section 13.0 except
to the extent that such cancellation shall have been determined to have been
wrongful, in which case such wrongful cancellation shall be deemed a termination
of all or a portion of an Order pursuant to GTA Section 12.1 and therefore,
Boeing’s liability shall be limited to the payment to Seller of the amount or
amounts identified in GTA Section 12.3 and any payments due under the applicable
SBP.
 
 
GTA – *
 
Table of Contents
29

--------------------------------------------------------------------------------


17.0                      ASSURANCE OF PERFORMANCE
 
Seller to Provide Assurance
 
If Boeing determines, at any time or from time to time, that it is not
sufficiently assured of Seller's full, timely and continuing performance
hereunder, or if for any other reason Boeing has reasonable grounds for
insecurity, Boeing may request, by written notice to Seller setting forth in
reasonable detail and providing objective criteria and data supporting its
issues with Seller’s performance, written assurance (hereafter an "Assurance of
Performance") with respect to any specific matters affecting Seller's
performance hereunder, that Seller is able to perform all of its respective
obligations under any Order when and as specified herein.  Each Assurance of
Performance shall be delivered by Seller to Boeing as promptly as possible, but
in any event no later than * following Boeing's request therefore and each
Assurance of Performance shall be accompanied by any information, reports or
other materials, prepared by Seller, as Boeing may reasonably request.  Except
as to payment for accepted goods, Boeing may suspend all or any part of Boeing's
performance hereunder until Boeing receives an Assurance of Performance from
Seller satisfactory in form and substance to Boeing.
 
Meetings and Information
 
Prior to providing an Assurance of Performance under Section 17.0(A), either
party either Party may request one or more meetings with senior management (at
least, Director or Vice President of Boeing and at least President of Seller)
for the purpose of discussing any request for Assurance of Performance or any
Assurance of Performance.  Such meeting will take place within ten days of such
request at a location reasonably selected by Boeing.  Seller shall make such
persons available to meet with representatives of Boeing, and Seller shall make
available to Boeing any additional information, reports or other materials in
connection therewith as Boeing may reasonably request.
 
18.0                      RESPONSIBILITY FOR PROPERTY
 
 
GTA – *
 
Table of Contents
30

--------------------------------------------------------------------------------


Seller shall clearly mark, maintain an inventory of, and keep segregated or
identifiable all of Boeing’s and Customer’s supplied property and all property
to which Boeing has acquired an interest.  Seller assumes all risk of loss,
deterioration, destruction or damage of such property and lost paperwork, e.g.
8130, etc. while in Seller’s or its subcontractors’ or suppliers’ possession,
custody or control. Deterioration does not include items deteriorated due to the
lapse of shelf-life or other inherent deterioration.   Upon request, Seller
shall provide Boeing with adequate proof of insurance against such risk of
loss.  Seller shall not use such property other than in performance of an Order
without prior written consent from Boeing.  Seller shall promptly notify
Boeing’s Procurement Representative if Boeing’s property is lost, damaged or
destroyed.  As directed by Boeing, upon completion, termination or cancellation
of the Agreement or all or a portion of any Order, Seller shall deliver such
property, to the extent not incorporated in delivered end products, to Boeing in
good condition subject to ordinary wear and tear and normal manufacturing
losses.  Nothing in this GTA Section 18.0 limits Seller’s use, in its direct
contracts with the government, of property in which the government has an
interest.
 
19.0                      LIMITATION OF SELLER'S RIGHT TO ENCUMBER ASSETS
 
*, Seller warrants to Boeing that it has good title to all inventory,
work-in-process, tooling and materials to be supplied by Seller in the
performance of its obligations under any Order.  Pursuant to the provisions of
such Order, Seller will transfer to Boeing good and marketable title to such
inventory, work-in-process, tooling and materials whether transferred separately
or as part of any Product delivered under the Order, free of any liens, charges,
encumbrances or rights of others.
 
20.0                      PROPRIETARY INFORMATION AND ITEMS
 
A.           Boeing and Seller shall each keep confidential and protect from
disclosure all (a) confidential, proprietary, and/or trade secret information;
(b) tangible items containing, conveying, or embodying such information; and (c)
tooling obtained from and/or belonging to the other in connection with this
Agreement or any Order (collectively referred to as "Proprietary Information and
Materials").
 
 
GTA – *
 
Table of Contents
31

--------------------------------------------------------------------------------


B.           Boeing and Seller shall each use Proprietary Information and
Materials of the other only in the performance of and for the purpose of this
Agreement and/or any Order.  Provided, however, that despite any other
obligations or restrictions imposed by this GTA Section 20.0, Boeing shall have
the right to use, disclose and copy Seller's Proprietary Information and
Materials for the purposes of testing, certification, use, sale, or support of
any item delivered under this Agreement, an Order, or any airplane including
such an item; and any such disclosure by Boeing shall, whenever appropriate,
include a restrictive legend suitable to the particular circumstances; provided
that all such use, disclosure, copying and the like shall be done in such a
manner as to, and made only to such persons who have also agreed to, maintain
Seller’s Proprietary Information and Materials as confidential and protect the
same from disclosure in accordance with the terms of this Agreement.  The
restrictions on disclosure or use of Proprietary Information and Materials by a
receiving Party shall apply to all materials derived by a Party or others from
the disclosing Party’s Proprietary Information and Materials.
 
C.           Upon the disclosing Party's request at any time, and in any event
upon the completion, termination or cancellation of this Agreement, the
receiving Party shall return all of the disclosing Party's Proprietary
Information and Materials, and all materials derived from the disclosing Party's
Proprietary Information and Materials to the disclosing Party unless
specifically directed otherwise in writing by disclosing Party.
 
D.           Seller shall not, without the prior written authorization of
Boeing, sell or otherwise dispose of (as scrap or otherwise) any parts or other
materials containing, conveying, embodying, or made in accordance with or by
reference to any Proprietary Information and Materials of Boeing.  Prior to
disposing of such parts or materials as scrap, Seller shall render them
unusable.  Boeing shall have the right to audit Seller's compliance with this
GTA Section 20.0. Seller may disclose Proprietary Information and Materials of
Boeing to its subcontractors or suppliers or Seller’s “ship-to” customer as
required for the performance of an Order, provided that each such subcontractor
first assumes, by written agreement, the same obligations imposed upon Seller
under this GTA Section 20.0 relating to Proprietary Information and Materials;
and Seller shall be liable to Boeing for any breach of such obligation by such
subcontractor or supplier.
 
E.           Notwithstanding anything in this Section 20 to the contrary, either
Party may make disclosure of the Agreement to (a) any of its accountants,
auditors or lawyers having a need to know such information provided such person
agrees not to disclose the information to any other person or outside of such
firm, except as disclosure is required by applicable law, regulation or court
order and (b) any of its bankers or credit rating agencies having a need to know
such information, provided persons at such companies agree in writing not to
disclose the information to any other person or outside of such company, except
as disclosure is required by applicable law, regulation or court order.  The
foregoing shall not apply to matters already public other than by reason of a
breach of this Section 20.
 
 
GTA – *
 
Table of Contents
32

--------------------------------------------------------------------------------


Seller may also file such reports (including, without limitation, Current
Reports on Form 8-K, Quarterly Reports on Form 10-Q and Annual Reports on Form
10-K) regarding or containing information about the Agreement or any provisions
thereof that Seller shall deem necessary or prudent under applicable laws and
regulations after giving good faith consideration to the protection of Boeing
proprietary information.  Seller may also file a copy of the Agreement as an
exhibit to any such report filed by Seller, provided that Seller shall, in good
faith, give due consideration to redacting Boeing proprietary information from
these documents.  Seller shall also provide Boeing with a written copy of these
documents as redacted prior to their filing, with sufficient time for Boeing to
submit additional, suggested redactions.  Seller shall give good faith
consideration to inclusion of such Boeing suggested redactions before filing the
documents.  Seller may discuss matters pertaining to the Agreement in investor
calls to the extent such matters are specifically reported in either Seller's
press release or any other report publicly made by Seller.  The Parties
specifically intend that the filing of such reports by Seller shall not be
deemed a breach of this Section 20.0 or of Seller’s obligations under the
Agreement, provided that the provisions of this Section 20.0 (E) are met.
 
F.           If the receiving Party or any of its representatives becomes
legally compelled (by deposition, interrogatory, request for documents,
subpoena, civil investigative demand or similar process) to disclose any of the
Proprietary Information and Materials of the disclosing Party, the receiving
Party will advise and consult with the disclosing Party prior to any such
disclosure, so that the disclosing Party may seek a protective order or other
appropriate remedy and/or waive compliance with the Agreement.  If such
protective order or other remedy is not obtained, or compliance with the
Agreement is waived as above, the receiving Party will disclose only that
portion of the Proprietary Information and Materials which the receiving Party
is advised by counsel is legally required and the receiving Party will exercise
reasonable efforts to obtain assurance that confidential treatment will be
accorded such of the Proprietary Information and Materials as is disclosed.  Any
disclosure made in accordance with the provisions of this Section 20.0 shall not
be regarded as a breach of the obligations of the receiving Party pursuant to
the Agreement.
 
G.           Nothing in this Section 20.0 shall be construed as granting or
conveying to the receiving Party any right or license to use Proprietary
Information and Materials of the disclosing Party (except for the purposes
contemplated in the Agreement) or to practice any inventions described and
claimed in any pending patent applications or issued patents which are owned or
controlled by the disclosing Party relating to such Proprietary Information and
Materials.
 
H.           Each of the Parties hereto acknowledges and agrees that the other
Party could be damaged irreparably in the event any of the provisions of this
Section 20.0 are not performed in accordance with their specific terms or
otherwise are breached.  Accordingly, each of the Parties agrees that the other
Party shall be entitled to seek an injunction or injunctions to prevent breaches
of the provisions of this Section 20.0 and to enforce specifically the terms of
this Section 20.0.
 
 
 
GTA – *
 
Table of Contents
33

--------------------------------------------------------------------------------


 
21.0                      COMPLIANCE
 
21.1                      Compliance with Laws
 
Seller shall be responsible for complying with all legal requirements,
including, but not limited to the provisions of any statute, ordinance, rule,
regulation, judgment, decree, order,  permit, approval, license or registration
applicable to its performance under this Agreement. Seller shall notify Boeing
of any aspect of Seller’s performance that is prohibited under any legal
requirements, at the earliest opportunity, but in all events sufficiently in
advance of Seller’s performance of such obligation, so as to identify and
implement alternative methods of performance.  Seller shall notify Boeing in
writing at the earliest possible opportunity of any aspect of its performance,
which becomes subject to any additional legal requirement after the date of
execution of this Agreement or which Seller reasonably believes will become
subject to additional regulation during the term of this Agreement.  Seller
agrees to indemnify and to hold harmless Boeing from any failure by Seller to
comply with any legal requirement.
 
 
 
 
 
 


GTA – *
 
Table of Contents
34

--------------------------------------------------------------------------------



21.2                      Government Requirements
 
If any of the work to be performed under this Agreement is performed in the
United States, Seller shall, via invoice or other form satisfactory to Boeing,
certify that the Products or Services covered by the Order were produced in
compliance with Sections 6, 7, and 12 of the Fair Labor Standards Act (29 U.S.C.
201-291), as amended, and the regulations and orders of the U.S. Department of
Labor issued there under.  In addition, the following FARs are incorporated
herein by this reference except "Contractor" shall mean "Seller": Other
Government clauses, if any, are incorporated herein either by attachment to this
document or by some other means of reference.
 
FAR 52.222-26                                "Equal Opportunity"
 
FAR 52.222-35
"Affirmative Action for Disabled Veterans and Veterans of the Vietnam Era”

FAR 52.222-36                                "Affirmative Action for Workers
with Disabilities”
 
FAR 52.247-64
“Preference for Privately Owned U.S.-Flagged Commercial Vessels”

 
FAR 52.222-39
“Notification of Employee Rights Concerning Payment of Union Dues or Fees”

 
21.3                      Ethics and Code of Conduct
 
 
Boeing is committed to conducting its business fairly, impartially, and in an
ethical and proper manner.  Boeing expectation is that Seller will also conduct
its business fairly, impartially and in an ethical and proper manner. Boeing
further expects that Seller will have (or will develop) and adhere to a code of
ethical standards.  If Seller has cause to believe that Boeing or any employee
or agent of Boeing has behaved improperly or unethically under this Agreement,
Seller shall report such conduct to The Boeing Company Ethics hotline.  Copies
of The Boeing Company Code of Conduct and contacts for such reports are
available on www.boeing.com under "Ethics and Business Conduct."  Although
Boeing will not use the failure to report improper or unethical behavior as a
basis for claiming breach of contract by Seller under this Agreement, Seller is
encouraged to exert reasonable efforts to report such behavior when warranted.
 
 
 
GTA – *
 
 
Table of Contents
35

--------------------------------------------------------------------------------



 
21.4                      Code of Basic Working Conditions and Human Rights
 
Boeing is committed to providing a safe and secure working environment and the
protection and advancement of basic human rights in its worldwide operations. In
furtherance of this commitment, Boeing has adopted a Code of Basic Working
Conditions and Human Rights setting out in detail the measures it takes to
ensure this commitment is fulfilled. The Boeing Code may be downloaded at
http://www.boeing.com/employment/culture/code.html. Boeing strongly encourages
Seller to adopt and enforce concepts similar to those embodied in the Boeing
Code, including conducting Seller’s operations in a manner that is fully
compliant with all applicable laws and regulations pertaining to fair wages and
treatment, freedom of association, personal privacy, collective bargaining,
workplace safety and environmental protection. Seller will promptly cooperate
with and assist Boeing in implementation of and adherence to the Boeing Code.
 
Any material breach of this Section 21.4 by Seller may be considered an Event of
Default under this Agreement for which Boeing may elect to cancel any open
Orders between Boeing and the Seller, for cause, in accordance with the
provisions of this Agreement, or exercise any other right of Boeing for an Event
of Default under this Agreement.
 
22.0                      INTEGRITY IN PROCUREMENT
 
Seller warrants that neither it nor any of its employees, agents or
representatives have offered or given, or will offer or give any gratuities to
Boeing’s employees, agents or representatives for the purpose of securing any
Order or securing favorable treatment under any Order.
 
23.0                      UTILIZATION OF SMALL BUSINESS CONCERNS
 
Seller agrees to actively seek out and provide the maximum practicable
opportunities for small businesses, small disadvantaged businesses, women-owned
small businesses, minority business enterprises, historically black colleges and
universities and minority institutions, historically underutilized business zone
small business concerns and U.S. veteran and service-disabled veteran owned
small business concerns to participate in the subcontracts Seller awards to the
fullest extent consistent with the efficient performance of this Agreement.
 
GTA – *
 
 
Table of Contents
36

--------------------------------------------------------------------------------



 
24.0
BOEING'S RIGHTS IN SELLER'S PATENTS, COPYRIGHTS, TRADE SECRETS, AND TOOLING

 
Seller hereby grants to Boeing *, but Boeing hereby covenants not to * and if
one or more of the following situations occur:
 
 
A.
Seller discontinues or suspends business operations or the production of any or
all of the *;

 
 
B.
Seller is acquired by or transfers any or all of its rights to manufacture any
Product to any third party, whether or not related, without Boeing’s prior
written concurrence;

 
 
C.
Boeing cancels this Agreement or any Order for cause pursuant to GTA Section
13.0 herein;

 
 
D.
In Boeing's judgment it becomes necessary, in order for Seller to comply with
the terms of this Agreement or any Order, for Boeing to provide support to
Seller (in the form of design, manufacturing, or on-site personnel assistance)
substantially in excess of that which Boeing normally provides to its suppliers;

 
 
E.
Seller's trustee in bankruptcy (or Seller as debtor in possession) fails to
assume this Agreement and all Orders by formal entry of an order in the
bankruptcy court within * after entry of an order for relief in a bankruptcy
case of the Seller, or Boeing elects to retain its rights to * under the
bankruptcy laws;

 
 
F.
Seller is at any time insolvent (whether measured under a balance sheet test or
by the failure to pay debts as they come due) or the subject of any insolvency,
receivership or assignment for the benefit of creditors proceeding under state
or non-bankruptcy law; or

 
 
G.
Seller voluntarily becomes a debtor in any case under bankruptcy law or, in the
event an involuntary bankruptcy petition is filed against Seller, such petition
is not dismissed within *.

 
As a part of the * granted under this GTA Section 24.0, Seller shall, at the
written request of Boeing and at no additional cost to Boeing, promptly deliver
to Boeing any and all * considered by Boeing to be necessary to satisfy Boeing's
requirements for * and their substitutes.
 
GTA – *
 
Table of Contents
37

--------------------------------------------------------------------------------


25.0                      TERMINATION OF AIRPLANE PROGRAM
 
25.1                      Program Termination
 
The parties acknowledge and agree that Boeing may, in its sole discretion,
terminate all or part of this Agreement, including any Order issued hereunder,
by written notice to Seller, if Boeing decides not to initiate or continue
production of the program which the Product supports, by reason of Boeing’s
determination that there is insufficient business basis for proceeding with such
program.  In the event of such a termination, Boeing shall have no liability to
Seller except as expressly provided in GTA Section 25.2 below.
 
25.2                      Termination Liability
 
In the event of a termination of the program as described in 25.1 above, Boeing
shall have no liability whatsoever to Seller, except to the extent of (i) any
guaranteed minimum purchase, if any, as set forth in SBP Section 10.0, and (ii)
any Orders issued prior to the date of the written notice to Seller identified
in 25.1 above.  Termination of such Orders shall be governed by GTA Section 12.0
herein.
 
26.0                      PUBLICITY
 
Without Boeing’s prior written approval, Seller shall not, and shall require
that its subcontractors or suppliers shall not, release any publicity,
advertisement, news release or denial or confirmation of the same, regarding any
Order or Products or Services, or the program to which they may pertain.  Seller
shall be liable to Boeing for any breach of such obligation by any subcontractor
or supplier.
 
GTA – *
 
Table of Contents
38

--------------------------------------------------------------------------------


27.0                      PROPERTY INSURANCE
 
27.1                      Insurance
 
Seller shall obtain and maintain continuously in effect a property insurance
policy covering loss or destruction of or damage to all property in which Boeing
does or could have an insurable interest pursuant to this Agreement, including
but not limited to Tooling, Boeing-furnished property, raw materials, parts,
work-in-process, incomplete or completed assemblies and all other Products or
Services or parts thereof, and all drawings, Specifications, data and other
materials relating to any of the foregoing in each case to the extent in the
possession or under the effective care, custody or control of Seller or any
agent, employee, affiliate, subcontractor or supplier of Seller, in the amount
of full replacement value thereof providing protection against all perils
normally covered in an "all risk" property insurance policy (including without
limitation fire, windstorm, explosion, riot, civil commotion, aircraft,
earthquake, flood or other acts of God).  Any such policy shall be with insurers
reasonably acceptable to Boeing and shall (a) provide for payment of loss
thereunder to Boeing, as loss payee, as its interests may appear and (b) contain
a waiver of any rights of subrogation against Boeing, its subsidiaries, and
their respective directors, officers, employees and agents.
 
27.2                      Certificate of Insurance
 
Upon written request from Boeing, Seller shall provide to Boeing's Procurement
Representative certificates of insurance reflecting full compliance with the
requirements set forth in GTA Section 27.1.  Such certificates shall be kept
current and in compliance throughout the period of this Agreement and shall
provide for * advanced written notice to Boeing's Procurement Representative in
the event of cancellation, non-renewal or material change adversely affecting
the interests of Boeing.
 
27.3                      Notice of Damage or Loss
 
Seller shall give prompt written notice to Boeing's Procurement Representative
of the occurrence of any damage or loss to any property required to be insured
herein.  If any such property shall be damaged or destroyed, in whole or in
part, by an insured peril or otherwise, and if no Event of Default shall have
occurred and be continuing, then Seller may, upon written notice to Boeing,
settle, adjust, or compromise any and all such loss or damage not in excess of *
in any one occurrence and * in the aggregate.  Seller may settle, adjust or
compromise any other claim by Seller only after Boeing has given written
approval, which approval shall not be unreasonably withheld.
 
GTA – *
 
Table of Contents
39

--------------------------------------------------------------------------------



28.0                      RESPONSIBILITY FOR PERFORMANCE
 
Seller shall be responsible for performance of its obligations under this
Agreement.  Seller shall bear all risks of providing adequate facilities and
equipment to perform each Order in accordance with the terms thereof. If any use
of any facilities or equipment contemplated by Seller for use in performing
Orders will not be available for any reason, Seller shall be responsible for
arranging for similar facilities and equipment at no cost to Boeing, and any
failure to do so shall not relieve Seller from its obligations.
 
Seller shall notify and Boeing prior to moving work to be performed under this
Agreement between Seller’s various facilities, and Seller shall be responsible
for all additional costs or charges (including, without limitation, additional
shipping costs, duties, taxes and the like) that result from Seller’s election
to supply any Products from from such of Seller’s facilities as have not been
among the traditional supply facilities for such Products.
 
28.1                      Subcontracting
 
Seller shall maintain complete and accurate records regarding all subcontracted
items and/or processes.  Seller’s use of subcontractors or suppliers shall
comply with Seller’s quality assurance system approval for said subcontractors
or suppliers.  Unless Boeing’s prior written authorization or approval is
obtained, Seller may not purchase completed or substantially completed Products
or Services.  For purposes of this GTA Section and this GTA Section only,
completed or substantially completed Products or Services shall not include
components of assemblies or subassemblies.  No subcontracting by Seller shall
relieve Seller of its obligation under the applicable Order. Utilization of a
Boeing-approved source does not constitute a waiver of Seller's responsibility
to meet all specification requirements.
 
Seller shall include as part of its subcontracts those elements of the Agreement
that protect Boeing's rights including but not limited to right of entry
provisions, proprietary information and rights provisions and quality control
provisions.  In addition, Seller shall provide to its subcontractor's sufficient
information to document clearly that the work being performed by Seller's
subcontractor is to facilitate performance under this Agreement or any
Order.  Sufficient information may include but is not limited to Order number,
GTA number or the name of Boeing's Procurement Representative.
 
28.2                      Reliance
 
Seller will not deny any responsibility or obligation hereunder to Boeing on the
grounds that Boeing provided recommendations or assistance in any phase of the
work involved in producing or supporting the Products or Services, including but
not limited to Boeing's acceptance of Specifications, test data or the Products
or Services.
 
 
GTA – *
 
Table of Contents
40

--------------------------------------------------------------------------------


28.3                      Assignment
 
Except as provided in GTA Section 28.1, Seller shall not assign any of its
rights or interest in this Agreement or any Order, or subcontract all or
substantially all of its performance of this Agreement or any Order, without
Boeing’s prior written consent.  Seller shall not delegate any of its duties or
obligations under this Agreement. Seller may assign its right to monies due or
to become due. No assignment, delegation or subcontracting by Seller, with or
without Boeing’s consent, shall relieve Seller of any of its obligations under
this Agreement or prejudice any rights of Boeing against Seller whether arising
before or after the date of any assignment.  This article does not limit
Seller’s ability to purchase standard commercial supplies or raw materials.
 
The prohibition set forth in this GTA Section 28.3 includes, without limitation
(and the following shall be deemed to be "assignments"):  *.
 
 
29.0                      NON-WAIVER/PARTIAL INVALIDITY
 
Any failures, delays or forbearances of Boeing in insisting upon or enforcing
any provisions of any Order, or in exercising any rights or remedies under this
Agreement, shall not be construed as a waiver or relinquishment of any such
provisions, rights or remedies; rather, the same shall remain in full force and
effect.  If any provision of any Order is or becomes void or unenforceable by
law, the remainder shall be valid and enforceable.
 
30.0                      HEADINGS
 
 Section headings used in this Agreement are for convenient reference only and
do not affect the interpretation of the Agreement.
 
31.0                      LICENSING
 
Seller agrees that the use of Boeing Proprietary Information and Materials as
defined in GTA Section 20.0 beyond that authorized by this Agreement shall be
subject to a license agreement or other written instrument as determined by the
Boeing Commercial Airplane Intellectual Property Management organization (BCA
IPM) of Boeing.

 
GTA – *
 
Table of Contents
41

--------------------------------------------------------------------------------


32.0                      RESERVED
 
33.0                      DISPUTES
 
 
Boeing and Seller shall use their best reasonable efforts to resolve any and all
disputes, controversies, claims or differences between Boeing and Seller,
arising out of or relating in any way to the Agreement or a Party’s performance
thereunder, including, but not limited to, any questions regarding the
existence, validity or termination hereof ("Disputes"), through negotiation.  If
a Dispute cannot be resolved by the functional representatives of Boeing and
Seller, it shall be referred up through management channels of the Parties or
their respective designees, for further negotiation.
 
Any dispute that arises under or is related to this Agreement that cannot be
settled by mutual agreement of the parties shall be resolved only as provided in
SBP Section 5.  Pending final resolution of any dispute, Seller shall proceed
with performance of this Agreement according to Boeing’s instructions so long as
Boeing continues to pay amounts not in dispute.
 
34.0                      RESERVED
 
35.0                      TAXES
 
35.1                      Inclusion of Taxes in Price
 
Unless this Agreement, specifies otherwise, *.  Prices shall not include any
taxes, impositions, charges or exactions for which Boeing has furnished a valid
exemption certificate or other evidence of exemption.  With regard to value
added taxes (VAT) imposed on or measured by this Agreement, Seller and Boeing
also agree to work together to administer VAT so that it can be reclaimed if
legally possible; provided that Boeing shall assign Orders to “ship-to”
customers.  If VAT cannot be reclaimed via reasonable business means, Boeing
will be responsible for that instance of VAT only if the VAT charge is directly
related to the unilateral selection of title transfer and delivery location by
Boeing.  *  Prices shall not include any taxes, impositions, charges or
exactions for which Boeing has furnished a valid exemption certificate or other
evidence of exemption.
GTA – *
 
Table of Contents
42

--------------------------------------------------------------------------------


35.2                      Litigation
 
In the event that any taxing authority has claimed or does claim payment for
sales taxes, Seller shall promptly notify Boeing, and Seller shall take such
action as Boeing may direct to pay or protest such taxes or to defend against
such claim.  The actual and direct expenses, without the addition of profit and
overhead, of such defense and the amount of such taxes as ultimately determined
as due and payable shall be paid directly by Boeing or reimbursed to Seller.  If
Seller or Boeing is successful in defending such claim, the amount of such taxes
recovered by Seller, which had previously been paid by Seller and reimbursed by
Boeing or paid directly by Boeing, shall be immediately refunded to Boeing.
 
35.3                      Rebates
 
If any taxes paid by Boeing are subject to rebate or reimbursement, Seller shall
take the necessary actions to secure such rebates or reimbursement and shall
promptly refund to Boeing any amount recovered
 
36.0                      INDUSTRIAL PARTICIPATION
 
To the exclusion of all others, Boeing or its assignee shall be entitled to all
industrial benefits or offset credits which might result from this Agreement or
Order.  Seller shall provide documentation or information, which Boeing or its
assignee may reasonably request to substantiate claims for industrial benefits
or offset credits.  Seller agrees to use reasonable efforts to identify the
foreign content of goods, which Seller either produces itself or procures from
other companies for work directly related to this Agreement.  Promptly after
selection of a non-U.S. subcontractor or supplier for work under this Agreement,
Seller shall notify Boeing of the name, address, subcontract point of contact
(including telephone number) and dollar value of the subcontract.
 
EXECUTED in duplicate as of the date and year first set forth above by the duly
authorized representatives of the Parties.
 


BOEING                                                                                                                                                   
SELLER


THE BOEING
COMPANY                                                                                                                    
TITANIUM METALS CORPORATION


Signature: /s/ Jeffry L. Melville
Signature: /s/James M. Buch
Printed Name: Jeffrey L. Melville
Printed Name: James Buch
Title: Procurement Agent
Title: Vice President – Commercial
Date: 11/09/09
Date: November 12, 2009

 


GTA – *
 
Table of Contents
43

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
GTA – *
 
Table of Contents
44

--------------------------------------------------------------------------------


